Exhibit 10.1

COOPERATION AGREEMENT

This COOPERATION AGREEMENT (this “Agreement”) dated as of July 14, 2020, is made
and entered into by Organovo Holdings, Inc., a Delaware corporation (the
“Company”) and Keith E. Murphy (“Mr. Murphy”). The Company and Mr. Murphy shall
be referred to herein individually as a “Party,” and collectively, as the
“Parties.”

RECITALS

WHEREAS, the Company’s Board of Directors (the “Board”) previously determined
that it would be in the best interests of the Company and its stockholders, to
maximize stockholder value, for the Company to complete a merger transaction
(the “Merger”) with Tarveda Therapeutics, Inc. (“Tarveda”).

WHEREAS, the Company’s stockholders did not approve the Merger at a Special
Meeting of Stockholders held on April 7, 2020 (the “Special Meeting”) to approve
such transaction, and as a result, the Company terminated its agreement with
Tarveda.

WHEREAS, following the Special Meeting, the Board continued to reach out to the
Company’s two largest institutional stockholders, each of whom voted against the
Merger at the Special Meeting, seeking to engage them on the Company’s strategic
alternatives and how to maximize stockholder value.

WHEREAS, one of the Company’s engaged stockholders indicated its desire for the
Board to consider opportunities in the 3D bioprinting field and suggested that
the Board should speak with Mr. Murphy for potential business ideas.

WHEREAS, Mr. Murphy submitted an initial solicitation notice on May 31, 2020
(the “Stockholder Nomination”), providing notice of his intention to nominate
Mr. Murphy, Douglas J. Cohen and Mr. Stern as nominees for election to the Board
at the 2020 Annual Meeting of Stockholders (the “2020 Annual Meeting”).

WHEREAS, Mr. Murphy has engaged in discussions with the Company regarding the
composition of the Board and the Company’s business, financial performance, and
his strategic plan for the Company.

WHEREAS, the Board has reviewed and approved the qualifications of Mr. Murphy
and Mr. Stern (the “Murphy Appointees”) to serve as directors on the Board in
accordance with the criteria for service on the Board as set forth in the
Company’s Corporate Governance Guidelines.

WHEREAS, the Board, based on the information certified to the Company by the
Murphy Appointees, has determined that Mr. Stern qualifies as an “Independent
Director” under the continued listing standards of the Nasdaq Stock Market (the
“Nasdaq Rules”), but that Mr. Murphy does not qualify as an “Independent
Director” under the Nasdaq Rules based on his position as an executive officer,
director and controlling stockholder of Viscient Bio, Inc. (“Viscient”) with
which the Company has entered into business transactions.

WHEREAS, Mr. Murphy has designated Doug Cohen, David Gobel and Alison Milhous to
be appointed to the Board by the Company’s existing Board based on the vote of
the Company’s stockholders on an advisory proposal at the 2020 Annual Meeting as
set forth in this Agreement (each, an “Advisory Nominee,” and collectively, the
“Advisory Nominees”).

WHEREAS, the Board has approved the qualifications of each of the Advisory
Nominees to serve on the Board.

WHEREAS, the Company and Mr. Murphy each believe that it is in the best
interests of the Company and its stockholders to enter into this Agreement and
to resolve the composition of the Board and certain other matters set forth in
this Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the Parties hereto, intending to be legally bound hereby, agree as
follows:

1.    Board Matters; Board Appointments.

(a)    Appointment of Murphy Appointees.

(i)    Simultaneous with the execution of this Agreement by each of the Parties,
the Company will take all necessary action to cause the Board to appoint each of
the Murphy Appointees as Class III directors, with a term expiring at the 2020
Annual Meeting. In connection with this Agreement, two of the Company’s existing
directors, Richard Maroun and David Shapiro, have submitted resignation letters
from the Board and from each Board committee on which they serve, in the form
attached hereto as Exhibit A, to be effective upon the execution of this
Agreement by each of the Parties and the appointment of the Murphy Appointees.

(ii)    Following their appointment pursuant to this Agreement and during their
respective service on the Board, the Murphy Appointees shall be invited to
attend and participate in all meetings and actions of the Board and to receive
all documents, materials and other information provided to the other
non-employee directors; subject to exclusions in accordance with Delaware law
and as necessary, based on the advice of counsel, to protect attorney-client
privilege. .

(iii)    From their appointment to the Board, the Murphy Appointees shall
receive in connection with and during their service on the Board : (A) the same
benefits of director and officer insurance, and any indemnity and exculpation
arrangements available generally to the Company’s non-employee directors,
(B) cash compensation for their service on the Board in accordance with the
terms of the Company’s Non-Employee Director Compensation Program, and (C) such
other benefits on the same basis as all other non-employee directors on the
Board, including, without limitation, having the Company (or legal counsel)
prepare and file with the United States Securities and Exchange Commission (the
“SEC”), at the Company’s expense, any Forms 3, 4 and 5 under Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) that are
required to be filed by each director of the Company. Notwithstanding the
foregoing and notwithstanding the terms of the Non-Employee Director
Compensation Program, the Murphy Appointees, as in the case of the Company’s
currently-serving non-employee directors, shall not be entitled to receive any
equity awards for their services on the Board from their appointment through the
date of the 2020 Annual Meeting. Following the date of the 2020 Annual Meeting,
if the Advisor Proposal is approved by the requisite vote of stockholders and
the Murphy Appointees are appointed to the Board, the Murphy Appointees so
appointed will be entitled to receive all cash and equity compensation for their
service on the Board in accordance with the terms of the Company’s Non-Employee
Director Compensation Program, as such Program may be amended after the date of
the 2020 Annual Meeting.

(b)    Advisory Nominees.

(i)    The Company shall appoint the Advisory Nominees to the Board immediately
following the 2020 Annual Meeting, subject to an affirmative vote of the
Company’s stockholders on the Advisory Nominees Proposal (as defined below).

(ii)    Each Advisory Nominee has: (A) completed and delivered to the Board the
Company’s standard form of Director and Officer Questionnaire, (B) participated
in one or more interview(s) with members of the Board, (C) been determined by
the Board to qualify as an “Independent Director” under the Nasdaq Rules,
(D) certified that such Advisory Nominee is not an officer, director or 5% or
greater stockholder, and does not otherwise have a material interest, in
Viscient or any Affiliate or Associate (as defined below) thereof, (E) agreed to
submit an executed Nominee Side Letter, in the form attached hereto as
Exhibit B, in which such Advisory Nominee consents and agrees to be subject to
the terms and conditions of certain sections of this Agreement, (F) agreed to
submit such additional information and certifications required for director
nominees under Section 2.4 of the Company’s Amended and

 

2



--------------------------------------------------------------------------------

Restated Bylaws, as in effect (the “Bylaws”) and (G) has agreed to furnish such
additional information reasonably requested by the Board to evaluate his or her
qualifications to serve on the Board.

(iii)    Mr. Murphy acknowledges and agrees that, in evaluating the
acceptability of each of the Advisory Nominees to serve on the Board, the Board
considered that the appointment of any such Advisory Nominee, both individually
and collectively with the Murphy Appointees and the other Advisory Nominees,
will result in: (A) more than a majority of the directors continuing after the
2020 Annual Meeting qualifying as “Independent Directors” under the Nasdaq
Rules, (B) the Board, after the 2020 Annual Meeting, containing a sufficient
number of female directors to comply with California law, and (C) at least one
director serving after the 2020 Annual Meeting having the requisite financial
experience to serve as Chair of the Audit Committee of the Board and to qualify
as a “financial expert” as required by SEC rules and the Nasdaq Rules.

(c)    Board Policies and Procedures.

(i)    In connection with their appointment to the Board, each Murphy Appointee
will execute, and deliver to the Company: (i) the Company’s standard form of
Director Confidentiality Agreement, a form of which is attached hereto as
Exhibit C and (ii) the Company’s standard form of Indemnification Agreement, a
form of which is attached hereto as Exhibit D.

(ii)    Following their appointment to the Board, each Murphy Appointee agrees
to comply with all policies, processes, procedures, codes, rules, standards, and
guidelines applicable to members of the Board, including the Company’s Corporate
Governance Guidelines, Code of Ethics, and policies on insider trading, stock
ownership and public disclosures. The Company confirms that it has provided, and
each Murphy Appointee confirms that it has received, all such Company and Board
policies prior to the execution of this Agreement.

2.    2020 Annual Meeting Matters.

(a)    At the 2020 Annual Meeting to be held no later than September 15, 2020,
the Board agrees to nominate, recommend, support and solicit proxies for the
election of the Murphy Appointees in the same manner and on the same terms as
the Company has supported its nominees up for election at prior annual meetings
of stockholders at which the election of directors was uncontested.

(b)    In addition, subject to the Murphy Appointees’ compliance with the terms
of this Agreement, the Board agrees to submit, recommend, support and solicit
proxies for an advisory proposal with respect to the appointment of the Advisory
Nominees to the Board immediately following the adjournment of the 2020 Annual
Meeting (the “Advisory Nominees Proposal”), in substantially the same manner and
on the same terms as the Company has submitted, recommended, supported and
solicited proxies for other proposals initiated by the Board.

(c)    If the final vote tabulation for the Advisory Nominees Proposal at the
2020 Annual Meeting receives more votes cast “FOR” than “AGAINST” its approval,
the Company will take action necessary to cause the Board to appoint the
Advisory Nominees named in the Company’s Proxy Statement for the 2020 Annual
Meeting (the “Proxy Statement”) to the Board promptly following the final
adjournment of the 2020 Annual Meeting pursuant to a binding Board resolution
the Board will adopt at the time the Proxy Statement is filed the form of which
is attached hereto as Exhibit K. If the Advisory Nominees Proposal receives more
votes cast

 

3



--------------------------------------------------------------------------------

“AGAINST” than “FOR” its approval at the 2020 Annual Meeting, the Advisory
Nominees shall not be appointed to the Board.

(d)    In connection with this Agreement, the Company shall cause each of the
continuing directors to execute and deliver to the Company an irrevocable
resignation letter, in the form attached hereto as Exhibit E, that provides that
such director will be deemed to have automatically resigned from the Board
immediately following the final adjournment of the 2020 Annual Meeting and the
appointment of the Advisory Nominees to the Board if the Advisory Nominees
Proposal at the 2020 Annual Meeting receives more votes cast “FOR” than
“AGAINST” its approval.

(e)    In connection with this Agreement and their appointment to the Board,
each of the Murphy Appointees shall execute and deliver to the Company an
irrevocable resignation letter, in the form attached hereto as Exhibit F, that
provides that such director will be deemed to have automatically resigned from
the Board immediately following the final adjournment of the 2020 Annual Meeting
if the Murphy Appointee receives more ”WITHHOLD” votes than votes cast “FOR” his
election at the 2020 Annual Meeting. Each of these irrevocable resignation
letters shall also provide that each Murphy Appointee will immediately be deemed
to have resigned from the Board and any committees on which he serves, and the
Company’s obligations under Sections 2, 3 and 4 shall terminate effective
immediately, if such Murphy Appointee, or an Affiliate (as defined below) or
Associate (as defined below) of such Murphy Appointee, breaches the terms of
this Agreement. Each of the Murphy Appointees acknowledges and agrees that his
resignation pursuant to this Section 2(e) is irrevocable and may not be
withdrawn, revoked or rescinded, and further agrees not to challenge or contest
the validity of such resignation.

(f)    Mr. Murphy agrees that at the 2020 Annual Meeting, and any adjournment or
postponement thereof, he will cause any shares of Common Stock beneficially
owned, or controlled, by him and his Affiliates to be present for purposes of
establishing a quorum and to cause such shares to be voted by proxy (i) in favor
of the Murphy Appointees and in favor of the Advisory Nominees Proposal,
(ii) against the election of any person whose nomination for election to the
Board has not been recommended by the Board and against any proposal that has
not been approved by the Board, and (iii) otherwise in accordance with the
Board’s recommendations set forth in the Proxy Statement, including in favor of
any other proposal recommended for stockholder approval by the Board at the 2020
Annual Meeting.

(g)    Upon execution of this Agreement and the appointment of the Murphy
Appointees to the Board, Mr. Murphy shall withdraw, and hereby shall be deemed
to have withdrawn, the Stockholder Nomination and any demand or threatened
demand for an inspection of a stockholder list or other books and records of the
Company or its subsidiaries pursuant to Section 220 of the Delaware General
Corporation Law or otherwise, together with any and all related materials and
notices submitted to the Company in connection with the Stockholder Nomination
or any such demand or threatened demand.

3.    Proxy Statement.

(a)    The Company shall be responsible for preparing the definitive Proxy
Statement for the 2020 Annual Meeting. In the Proxy Statement, the Company shall
provide a background section discussing the Board’s strategic alternatives
process through the date of the 2020 Annual Meeting and a summary of potential
opportunities available to the Company following the 2020 Annual Meeting should
the Advisory Nominees Proposal receive more votes cast “AGAINST” than “FOR” its
approval at the 2020 Annual Meeting.

(b)    Mr. Murphy will cooperate, and assist the Company in good faith, in
preparing and filing the Proxy Statement with the Securities and Exchange
Commission (the “SEC”) prior to July 29, 2020, including: (i) providing the
information required to support the election of the Murphy Appointees,
(ii) providing the information required to support the Advisory Nominees
Proposal, (iii) providing a business description and risk factors, compliant
with Items 101 and 105 of Regulation S-K promulgated by the SEC, for the
Company’s proposed future operations should the Advisory Nominees Proposal
receive more votes cast “FOR” than “AGAINST” its approval at the 2020 Annual
Meeting. The business description and risk factors prepared by Mr. Murphy shall
be subject to review, comment and final approval by the Company. If Mr. Murphy
engages his own counsel to assist in the preparation of the Proxy Statement,
including preparing the information set forth in

 

4



--------------------------------------------------------------------------------

subclauses (i), (ii) or (iii) of this Section 3(b), then the Company shall
reimburse Mr. Murphy for reasonable and documented expenses incurred therewith
not to exceed $50,000 without the Company’s prior written consent.

4.    Standstill.

(a)    Mr. Murphy, on behalf of himself and his Affiliates (other than Adgero
Biopharmaceuticals Holdings Inc., Delmar Pharmaceuticals, Inc.and Kintara
Therapeutics, Inc., whom shall not be deemed to be Affiliates of Mr. Murphy),
agrees that, from the date of this Agreement until the expiration of the
Standstill Period, without the prior consent of the majority of the Board (which
shall include the affirmative approval of each of the independent directors)
specifically expressed in a written resolution, neither of him nor any of his
Affiliates nor any other persons acting under his control or direction, whether
now or hereafter existing, will, and he will cause each of his Affiliates and
such other persons under his respective control, whether now or hereafter
existing, not to, directly or indirectly, alone or in concert with others, in
any manner:

(i)    propose or publicly announce or otherwise disclose an intent to propose
or enter into or agree to enter into, singly or with any other person, directly
or indirectly, (A) any form of business combination or acquisition or other
transaction relating to a material amount of assets or securities of the Company
or any of its subsidiaries, (B) any form of restructuring, recapitalization or
similar transaction with respect to the Company or any of its subsidiaries or
(C) any form of tender or exchange offer for the Common Stock, whether or not
such transaction involves a change of control of the Company; provided, however,
that, for the avoidance of doubt, nothing herein shall otherwise prohibit
Mr. Murphy from acquiring Common Stock within the limitations set forth in
Section 4(a)(iii) of this Agreement;

(ii)    engage in any solicitation of proxies or written consents to vote any
voting securities of the Company, or conduct any non-binding referendum with
respect to any voting securities of the Company, or assist or participate in any
other way, directly or indirectly, in any solicitation of proxies (or written
consents) with respect to any voting securities of the Company, or otherwise
become a “participant” in a “solicitation,” as such terms are defined in
Instruction 3 of Item 4 of Schedule 14A and Rule 14a-1 of Regulation 14A,
respectively, under the Exchange Act, to vote any securities of the Company in
opposition to any recommendation or proposal of the Board;

(iii)    acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap (other than cash settled swaps) or hedging transactions or
otherwise, any (A) interests in any of the Company’s indebtedness, or (B) shares
of Common Stock (including any rights decoupled from the underlying securities
of the Company) that, following such acquisition, would result in, Mr. Murphy,
together with his Affiliates, being or becoming beneficial owners of 5.0% or
more of the shares of the then outstanding shares of Common Stock.

(iv)    seek to advise, encourage or influence any person, including without
limitation ISS or Glass Lewis, with respect to the voting of (or execution of a
written consent in respect of) or disposition of any securities of the Company
or recommendation thereof, other than in a manner consistent with a
recommendation made by the Board;

(v)    sell, offer or agree to sell directly or indirectly, through swap or
hedging transactions or otherwise, the securities of the Company or any rights
decoupled from the underlying securities held by Mr. Murphy to any person or
entity not a (A) party to this Agreement, (B) officer of the Company, or (C) an
Affiliate of Mr. Murphy (any person or entity not set forth in clauses (A)-(C)
shall be referred to as a “Third Party”) that would knowingly result in such
Third Party, together with its Affiliates, owning, controlling or otherwise
having any, beneficial ownership interest representing in the aggregate in
excess of 5.0% of the shares of Common Stock outstanding at such time;

(vi)    take any action in support of or make any proposal or request that
constitutes: (A) advising, controlling, changing or influencing the Board or
management of the Company, including any plans or

 

5



--------------------------------------------------------------------------------

proposals to change the number or term of directors or to fill any vacancies on
the Board, (B) any material change in the capitalization, stock repurchase
programs and practices or dividend policy of the Company, (C) any other material
change in the Company’s management, business or corporate structure, (D) seeking
to have the Company waive or make amendments or modifications to the Company’s
Amended and Restated Certificate of Incorporation or Bylaws or other actions
that may impede or facilitate the acquisition of control of the Company by any
person, (E) causing a class of securities of the Company to be delisted from, or
to cease to be authorized to be quoted on, any securities exchange; or
(F) causing a class of securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act;

(vii)    initiate, propose or otherwise “solicit” stockholders of the Company
for the approval of any stockholder proposals (whether pursuant to Rule 14a-8
under the Exchange Act or otherwise);

(viii)    communicate with stockholders of the Company or others pursuant to
Rule 14a-1(l)(2)(iv) under the Exchange Act, other than communication with
stockholders to support the re-election of the Murphy Appointees and to support
Advisory Nominees Proposal;

(ix)    engage in any course of conduct with the purpose of causing stockholders
of the Company to vote contrary to the recommendation of the Board on any matter
presented to the Company’s stockholders for their vote at any meeting of the
Company’s stockholders;

(x)    publicly act to seek to control or influence the management, the Board,
or policies of the Company or initiate or take any action to obtain
representation on the Board (other than as contemplated by this Agreement);

(xi)    call or seek to call, or request the call of, alone or in concert with
others, any meeting of stockholders, whether or not such a meeting is permitted
by the Company’s Amended and Restated Certificate of Incorporation or Bylaws;

(xii)    acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, ownership (including beneficial ownership) of any of the assets or
business of the Company or any rights or options to acquire any such assets or
business from any person;

(xiii)    seek election or appointment to the Board or seek to place a
representative on the Board (other than as contemplated by this Agreement);

(xiv)    seek the removal of any director from the Board (other than as
contemplated by this Agreement);

(xv)    deposit any Common Stock in any voting trust or subject any Common Stock
to any arrangement or agreement (including, without limitation, any proxy) with
respect to the voting of any Common Stock, other than (A) as expressly required
by this Agreement and (B) any revocable proxy given in response to a proxy
solicitation made by the Company, provided that the proxy provides instructions
to vote the shares of Common Stock in accordance with this Agreement;

(xvi)    propose, submit, seek, or encourage any person to propose, submit or
seek, nominations in furtherance of a “contested solicitation” for the election
or removal of directors with respect to the Company or seek, encourage or take
any other action with respect to the election or removal of any directors;

(xvii)    form, join or in any other way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than as contemplated by this Agreement);

(xviii)    take any action that would be deemed, pursuant to this Agreement, to
be Acting in Concert (as defined below) with another person relating to any
action prohibited by this Section 4, including,

 

6



--------------------------------------------------------------------------------

without limitation, changing or influencing the control of the Company, or in
connection with or as a participant in any transaction having that purpose or
effect;

(xix)    demand a copy of the Company’s list of stockholders or its other books
and records, whether pursuant to Section 220 of the Delaware General Corporation
Law or otherwise;

(xx)    commence, encourage, or support any derivative action in the name of the
Company, or any class action against the Company or any of its officers or
directors in order to, directly or indirectly (a) effect, facilitate, further,
take, or cause to take place any of the actions expressly prohibited by this
Agreement, and (b) effect, facilitate, further, take, or cause to take place any
change in the composition of the Board, the strategic direction of the Company,
the governance or management of the Company, the sale or purchase of any assets
of or by the Company, or the control of the Company; provided, however, that for
the avoidance of doubt the foregoing shall not prevent Mr. Murphy from
(A) bringing litigation to enforce the provisions of this Agreement or
(B) making counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company against Mr. Murphy;

(xxi)    disclose in a manner that could reasonably be expected to become public
any intent, plan or proposal with respect to the Board, the Company, its
management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

(xxii)    enter into any discussions, negotiations, agreements or understandings
with any person or entity with respect to any of the foregoing, or advise,
assist, knowingly encourage or seek to persuade any person or entity to take any
action or make any statement with respect to any of the foregoing, or otherwise
take or cause any action or make any statement inconsistent with any of the
foregoing;

(xxiii)    make any request or submit any proposal to amend the terms of this
Section 4 other than through non-public communications with the Board that would
not be reasonably determined to trigger public disclosure obligations for any
party;

(xxiv)    take any action challenging the validity or enforceability of any of
the provisions of this Section 4 or publicly disclose, or cause or facilitate
the public disclosure (including, without limitation, the filing of any document
with the SEC or any other governmental agency or any disclosure to any
journalist, member of the media or securities analyst) of, any intent, purpose,
plan or proposal to either (A) obtain any waiver or consent under, or any
amendment of, any provision of this Agreement, or (B) take any action
challenging the validity or enforceability of any provisions of this Section 4;

(xxv)    take any action in connection with the Stockholder Nomination or the
2020 Annual Meeting otherwise than as set forth herein or make or cause or
encourage any other person or entity to make or permit any of their Affiliates
to make any request or demand after the date of this Agreement for a stockholder
list or other books and records of the Company or its subsidiaries pursuant to
Section 220 of the Delaware General Corporation Law or otherwise or otherwise
pursue any rights thereunder;

(xxvi)    take any action that could reasonably be expected to force the Company
to make any public disclosure with respect to any of the foregoing; or

(xxvii)    otherwise take, or solicit, cause or encourage others to take, any
action inconsistent with the foregoing.

Mr. Murphy acknowledges and agrees that any action taken in violation of
Section 4(a) shall be void ab initio.

(b)    Notwithstanding the foregoing, nothing in this Section 4 shall prohibit
or restrict Mr. Murphy from: (A) communicating privately with the Board or any
of the Company’s officers regarding any matter in a manner that does not
otherwise violate this Section 4, so long as such communications are not
intended to, and would not reasonably be expected to, require any public
disclosure of such communications, (B) communicating

 

7



--------------------------------------------------------------------------------

privately with stockholders of the Company and others in a manner that does not
otherwise violate this Section 4, and (C) taking any action necessary to comply
with any law, rule or regulation or any action required by any governmental or
regulatory authority or stock exchange that has, or may have, jurisdiction over
Mr. Murphy or any of his respective Affiliates.

(c)    The provisions of this Section 4 shall not restrict in any way the
ability of any director of the Company from exercising in good faith his or her
rights, powers and privileges as directors, or from fulfilling his or her
statutory and fiduciary duties as a director. Neither Mr. Murphy nor any of his
Affiliates shall seek to do indirectly through the Murphy Appointees anything
that would be prohibited if done by Mr. Murphy or his respective Affiliates. The
provisions of this Section 4 shall also not prevent Mr. Murphy from complying
with his obligations under this Agreement.

(d)    Mr. Murphy agrees during the Standstill Period to refrain from taking any
actions which could have the effect of encouraging other stockholders of the
Company or any other persons to engage in actions which, if taken by Mr. Murphy,
would violate this Agreement. In addition, a breach of this Agreement by an
Affiliate of Mr. Murphy, if such Affiliate is not a party hereto, shall be
deemed to occur if such Affiliate engages in conduct that would constitute a
breach of this Agreement if such Affiliate was a party hereto to the same extent
as Mr. Murphy.

(e)    As used in this Agreement:

(i)    For purposes of this Agreement, a person shall be deemed to be “Acting in
Concert” with another person if such persons would be deemed a “group” under
Rule 13d-5(b) of the Exchange Act.

(ii)    the terms “Affiliate” and “Associate” shall have the respective meanings
set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act;

(iii)    the terms “beneficial owner” and “beneficial ownership” shall have the
same meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act;

(iv)    the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature;

(v)    the term “Standstill Period” shall mean the period commencing on the date
of this Agreement and ending thirty (30) calendar days prior to the expiration
of the Company’s advance notice period for the nomination of directors at the
Company’s 2021 Annual Meeting of Stockholders; and

(vi)    the term “Strategic Transaction” shall mean any sale or transfer of all
or substantially all of the Company’s assets in one or a series of transactions;
the sale or transfer of a majority of the outstanding shares of Common Stock
(through a merger, consolidation, acquisition of control, share exchange, stock
purchase, tender or exchange offer, including third-party tender offer, business
combination or otherwise); any sale or transfer of any material business unit or
subsidiary; any spin-off or spin-out transaction involving the Company, its
subsidiaries or its business; any dissolution or liquidation; the issuance of
more than 20% of the Company’s then outstanding shares of Common Stock in one or
a series of transactions; or any change in capital structure, recapitalization
or dividend or distribution policy.

(f)    Notwithstanding anything contained in this Agreement to the contrary:

(i)    The provisions of Sections 1, 2, 3 and 4 of this Agreement shall
automatically terminate upon the occurrence of a Change of Control transaction
(as defined below) involving the Company if the acquiring or counter-party to
the Change of Control transaction has conditioned the closing of the transaction
on the termination of such sections; and

 

8



--------------------------------------------------------------------------------

(ii)    For purposes of this Agreement, a “Change of Control” transaction shall
be deemed to have taken place if (1) any person is or becomes a beneficial
owner, directly or indirectly, of securities of the Company representing more
than 50% of the equity interests and voting power of the Company’s then
outstanding equity securities or (2) the Company enters into a stock-for-stock
transaction whereby immediately after the consummation of the transaction the
Company’s stockholders retain less than 50% of the equity interests and voting
power of the outstanding equity securities of the surviving entity (or, if the
surviving entity is a wholly-owned subsidiary of another entity immediately
after such transaction, the parent entity of such surviving entity).

(g)    During the Standstill Period, upon reasonable written notice from the
Company, Mr. Murphy and each of his Affiliates will promptly provide the Company
with information regarding the amount of the securities of the Company
beneficially owned by each such entity or individual. This ownership information
provided to the Company will be kept strictly confidential unless required to be
disclosed pursuant to applicable law.

5.    Future Related-Party Transactions. If the Advisory Nominees Proposal
receives more votes cast “FOR” than “AGAINST” its approval at the 2020 Annual
Meeting and the Advisory Nominees are appointed to the Board in accordance with
this Agreement, then during the pendency of the Standstill Period, the Company
shall agree that it shall not, without first obtaining the approval by a
majority of the disinterested members of the Board and any approval of the
Company’s stockholders required by Delaware law or the rules and regulations of
the Nasdaq Stock Market, enter into (i) a transaction with Viscient involving a
Change of Control, (ii) a transaction with Viscient involving the sale or
transfer of more than 20% of the outstanding shares of Common Stock (through a
merger, consolidation, acquisition of control, share exchange, stock purchase,
tender or exchange offer, including third-party tender offer, business
combination or otherwise) or (iii) a transaction with Viscient, Mr. Murphy or
any of his Affiliates that would be required to disclosed in a Schedule 14A
pursuant to Item 404 of Regulation S-K promulgated by the Securities and
Exchange Commission. During the Standstill Period, neither the Board nor the
Company may amend, waive or repeal this Section 5 or adopt any provision
inconsistent herewith.

6.    Representations and Warranties of the Company. The Company represents and
warrants to Mr. Murphy that (a) the Company has the corporate power and
authority to execute the Agreement and to bind it thereto, (b) this Agreement
has been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company, and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, or any material
agreement, contract, commitment, understanding or arrangement to which the
Company is a party or by which it is bound.

7.    Representations and Warranties of Mr. Murphy. Mr. Murphy represents and
warrants to the Company that (a) as of the date hereof Mr. Murphy beneficially
owns, directly or indirectly, only the number of shares of Common Stock as
described on Exhibit G and that Exhibit G includes the Common Stock beneficially
owned, directly or indirectly, by all Affiliates of Mr. Murphy that own any
securities of the Company beneficially or of record and reflects all shares of
Common Stock in which each such individual or entity has any interest or right
to acquire, whether through derivative securities, voting agreements or
otherwise, (b) this Agreement has been duly and validly authorized, executed and
delivered by Mr. Murphy, and constitutes a valid and binding obligation and
agreement of Mr. Murphy, enforceable against such each of them, as the case may
be, in accordance with its terms, except as enforcement thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles, (c) Mr. Murphy shall use his best efforts
to cause his Affiliates and other Investor Agents (as defined below), including
each to comply with the terms of this Agreement, (d) the execution, delivery and
performance of this Agreement by Mr. Murphy does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to it, or (ii) result in any breach or violation of or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any agreement, contract, commitment, understanding or arrangement to which
either of them is a party or by which it is bound, (e)

 

9



--------------------------------------------------------------------------------

as of the date hereof, Mr. Murphy does not currently have, and does not
currently have any right to acquire, any interest in any other securities of the
Company (for example, any rights, options or other securities convertible into
or exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or any obligations measured by the price
or value of any securities of the Company or any of its Affiliates, including
any swaps or other derivative arrangements designed to produce economic benefits
and risks that correspond to the ownership of Common Stock, whether or not any
of the foregoing would give rise to beneficial ownership (as determined under
Rule 13d-3 promulgated under the Exchange Act), and whether or not to be settled
by delivery of Common Stock, payment of cash or by other consideration, and
without regard to any short position under any such contract or arrangement),
(f) Mr. Murphy has, directly or indirectly, compensated in any way or agreed to
and will not, compensate any of the Murphy Appointees or any of the Advisory
Nominees for his or her respective service as a candidate or director of the
Company with any cash, securities (including any rights or options convertible
into or exercisable for or exchangeable into securities or any profit sharing
agreement or arrangement), or other form of compensation directly or indirectly
related to the Company or its securities, or otherwise, (g) Mr. Murphy or his
Affiliates (i) have not had any prior or current relationship with the Investor
Designee other than what he has disclosed in written materials previously
submitted to the Company hereof, and (ii) will not engage in any other
relationship with the Advisory Nominees or any of their respective Affiliates or
Associates, including with respect to relationships that could reasonably be
deemed to disqualify them from being “independent” under the rules and
regulations of the SEC and as defined by the listing standards of Nasdaq while
such director serves on the Board.

8.    Mutual Non-Disparagement.

(a)    During the Standstill Period, and subject to any material breach of this
Agreement by any of the Parties (provided that such Party shall have ten
(10) business days following written notice from such other Party of material
breach to remedy such material breach if capable of being cured), the Parties
shall each refrain from making, and shall cause their respective Affiliates and
its and their respective agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors not to, directly or indirectly, in any
capacity or manner, make, express, transmit, speak, write, verbalize or
otherwise communicate in any way (or cause, further, assist, solicit, encourage,
support or participate in any of the foregoing), any remark, comment, message,
information, declaration, communication or other statement of any kind, whether
verbal, in writing, electronically transferred or otherwise, that might
reasonably be construed to be derogatory of (a) in the case of statements,
communications or announcements by Mr. Murphy or any of his Affiliates, the
Company or any of its Affiliates or subsidiaries or any of its or their
respective officers or directors or any person who has served as an officer or
director of the Company or any of its Affiliates or subsidiaries, or (b) in the
case of statements, communications or announcements by the Company or any of its
Affiliates, Mr. Murphy or any of their respective Affiliates. The foregoing
shall not restrict the ability of any person to (i) comply with any subpoena or
other legal process or respond to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought or (ii) to comply with the laws, rules and regulations of the SEC or any
applicable state securities commission.

(b)    The limitations set forth in this Section 8(a) shall not prevent any
party from responding to any public statement made by the other party of the
nature described in this Section 8(a) or in Section 9(a) if such statement by
the other party was made in breach of this Agreement.

9.    Public Announcements.

(a)    Neither Mr. Murphy nor his Affiliates shall, during the Standstill
Period, (i) issue a press release in connection with this Agreement or the
actions contemplated hereby or (ii) otherwise make any public

 

10



--------------------------------------------------------------------------------

statement, disclosure or announcement with respect to this Agreement or the
actions contemplated hereby, other than (A) in accordance with this Agreement or
(B) with the prior written consent of the Company, with such consent to be
approved by a majority vote of the Board, unless required by applicable law.

(b)    Within four (4) business days of the date of this Agreement, the Company
shall file a Current Report on Form 8-K with the SEC reporting entry into this
Agreement and appending or incorporating by reference this Agreement as an
exhibit thereto.

10.    Resigning Directors.

(a)    The Company shall enter into a Separation and Mutual Release Agreement,
in the form attached hereto as Exhibit H (the “Separation Agreement”) with each
of its existing directors who resign from the Board in accordance with this
Agreement, including (i) Mr. Maroun and Dr. Shapiro in connection with the
appointment of the Murphy Appointees to the Board and (ii) the remaining
currently-serving directors following the adjournment of the 2020 Annual Meeting
if the Advisory Nominees are appointed to the Board in accordance with the terms
of this Agreement. The Director Separation Agreement shall provide for, among
other matters, (i) a mutual release of claims through the date of their
respective resignations, (ii) a covenant not to sue, (iii) a covenant to defend
such directors, (iv) a covenant to continue to indemnify and advance expenses to
such directors and comply with the terms of the existing Director
Indemnification Agreements, (v) a covenant to extend coverage under the director
and officer insurance policy (or policies) maintained by the Company (on the
same terms and coverage amounts) as of the date prior to the date such coverage
is extended by obtaining a tail policy that has an effective term of six years,
(vi) a covenant to defend the Company’s directors with respect to that certain
investigation or inquiry by the SEC relating to, among other things, disclosures
to investors regarding the efficacy and/or tissue duration of the Company’s
liver therapeutic program and products, the Company’s communications with the
FDA, and purchases or sales of Company stock by the Company’s officers and
directors (the “SEC Investigation”) and (vii) a customary standstill covenant by
such director.

(b)    Prior to the 2020 Annual Meeting, the Board will approve the Director
Separation Agreement for each resigning director as “fair” to the Company in
accordance with Section 144 of the Delaware General Corporation Law. In
addition, if the Advisory Nominees are appointed to the Board following the
Annual Meeting, the Murphy Appointees and Advisory Nominees agree to take all
such necessary actions to call a meeting of the Board after the adjournment of
the 2020 Annual Meeting, and agree to ratify the Board’s prior approval of the
Director Separation Agreement.

(c)    In connection with the execution of this Agreement, Mr. Murphy shall
execute a Release Agreement in favor of the Company’s directors and executive
officers, in the forms attached hereto as Exhibits I-1 and I-2, respectively,
which shall provide for (i) a general release of claims through the date of this
Agreement and (ii) a covenant not to sue.

(d)    Neither Mr. Murphy, any Murphy Appointee, any Advisory Nominees, or,
assuming the Advisory Nominees Proposal is approved, the Company, the Board or
any officer thereof, may waive the attorney-client privilege with respect to the
SEC Investigation, any shareholder litigation, or any derivative litigation
without the prior written consent of a majority of the members of the Board
serving as directors immediately prior to the 2020 Annual Meeting.

11.    Resigning Officers.

(a)    The Company shall enter into a Separation and Mutual Release Agreement,
in the form attached hereto as Exhibit J (the “Officer Separation Agreement”)
with each of its existing officers who resign from the Company following the
adjournment of the 2020 Annual Meeting. The Officer Separation Agreement shall
provide for, among other matters, (i) a mutual release of claims through the
date of their respective resignations, (ii) a covenant not to sue, (iii) a
covenant to defend such officers, (iv) a covenant to continue to indemnify such
officers and comply with the terms of the existing Officer Indemnification
Agreements, (iv) a covenant to maintain director and officer liability insurance
in an amount not less than is currently in effect, (v) a covenant to defend the
Company’s officers with respect to the SEC Investigation, (vi) to comply with
any payments due to the officers under the Company’s Severance and Change in
Control Plan (the “Plan”) and (vii) and a customary standstill covenant by such
officer.

 

11



--------------------------------------------------------------------------------

(b)    Prior to the 2020 Annual Meeting, the disinterested members of the Board
will approve the Officer Separation Agreement in accordance with Section 144 of
the Delaware General Corporation Law.

(c)    In connection with the execution of this Agreement, Mr. Murphy shall
execute a Release Agreement in favor of the Company’s directors and officers, in
the forms attached hereto as Exhibits I-1 and I-2, which shall provide for (i) a
general release of claims through the date of this Agreement and (ii) a covenant
not to sue.

(d)    The Officer Separation Agreement shall provide that the Murphy Appointees
shall not be treated as “Incumbent Directors” under the Plan, and if the
Advisory Nominees are appointed to the Board pursuant to the terms of this
Agreement, such appointment shall trigger a “Change in Control” pursuant to the
Plan.

12.    Expenses. Each of the Company and Mr. Murphy shall be responsible for
their respective fees and expenses incurred in connection with the negotiation,
execution, and effectuation of this Agreement and the transactions contemplated
hereby, including, but not limited to attorneys’ fees incurred in connection
with the negotiation and execution of this Agreement and all other activities
related to the foregoing; provided, however, that the Company shall reimburse
Mr. Murphy for expenses he has incurred for the negotiation, execution, and
effectuation of this Agreement and the process related to submitting the
Stockholder Nomination (and the preparation thereof), not to exceed $60,000.

13.    Specific Performance. Mr. Murphy, on the one hand, and the Company, on
the other hand, acknowledges and agrees that irreparable injury to the other
Party hereto may occur in the event any of the provisions of this Agreement are
not performed in accordance with their specific terms or are otherwise breached
and that such injury would not be adequately compensable in monetary damages. It
is accordingly agreed that Mr. Murphy, on the one hand, and the Company, on the
other hand (the “Moving Party”), shall each be entitled to specific enforcement
of, and injunctive or other equitable relief to prevent any violation of, the
terms hereof, and the other Party hereto will not take action, directly or
indirectly, in opposition to the Moving Party pursuing such relief on the
grounds that some other remedy or relief is available at law or in equity.

14.    Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by e-mail
transmission (provided receipt is electronically generated and kept on file by
the sending Party); or (iii) one (1) business day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses, facsimile numbers and
e-mail addresses for such communications shall be:

If to the Company:

Organovo Holdings, Inc.

440 Stevens Ave, Suite 200

Solana Beach, California 92075

Email: Legal@organovo.com

Attention: Jennifer Bush, Esq.

With copies (which shall not constitute notice) to:

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

3570 Carmel Mountain Rd., Suite 200

San Diego, California 92130

Email: jthacker@gunder.com

Attention: Jeffrey Thacker, Esq.

If to Mr. Murphy:

3 Pine Tree Lane

Rolling Hills, CA 90274

Email: kemurph2@gmail.com

 

12



--------------------------------------------------------------------------------

With copies (which shall not constitute notice) to:

Kleinberg, Kaplan, Wolff & Cohen, P.C.

500 Fifth Avenue

New York, NY 10110

Email: cdavis@kkwc.com

Attention: Christopher P. Davis, Esq.

15.    Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without reference
to the conflict of laws principles thereof.

16.    Jurisdiction. Each of the Parties hereto irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Parties hereto or their respective successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any federal court within the State of Delaware). Each of the
Parties hereto hereby irrevocably submits with regard to any such action or
proceeding for themselves and in respect of their property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that they will not bring any action relating to this Agreement in any court
other than the aforesaid courts. Each of the Parties hereto hereby irrevocably
waives, and agrees not to assert in any action or proceeding with respect to
this Agreement, (i) any claim that they are not personally subject to the
jurisdiction of the above-named courts for any reason, (ii) any claim that they
or their property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by applicable legal requirements, any claim that (A) the suit, action
or proceeding in such court is brought in an inconvenient forum, (B) the venue
of such suit, action or proceeding is improper or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

17.    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
17.

18.    Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the Parties with regard to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings
and representations, whether oral or written, of the Parties with respect to the
subject matter hereof. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings, oral or written, between
the Parties other than those expressly set forth herein.

19.    Headings. The section headings contained in this Agreement are for
reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.

20.    Waiver. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

 

13



--------------------------------------------------------------------------------

21.    Remedies. All remedies hereunder are cumulative and are not exclusive of
any other remedies provided by law or equity.

22.    Receipt of Adequate Information; No Reliance; Representation by Counsel.
Each Party acknowledges that it has received adequate information to enter into
this Agreement, that it has had adequate opportunity to make whatever
investigation or inquiry it may deem necessary or desirable in connection with
the subject matter of this Agreement prior to the execution hereof, and that is
has not relied on any promise, representation or warranty, express or implied
not contained in this Agreement. Each of the Parties hereto acknowledges that it
has been represented by counsel of their choice throughout all negotiations that
have preceded the execution of this Agreement, and that it has executed the same
with the advice of said independent counsel. Each Party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
Parties shall be deemed the work product of all of the Parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the Parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The provisions of the Agreement shall be interpreted in a reasonable manner to
effect the intent of the Parties.

23.    Construction. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement, unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes” and “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “will” shall be
construed to have the same meaning as the word “shall.” The words “dates hereof”
will refer to the date of this Agreement. The word “or” is not exclusive. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms. Any agreement, instrument, law, rule or
statute defined or referred to herein means, unless otherwise indicated, such
agreement, instrument, law, rule or statute as from time to time amended,
modified or supplemented.

24.    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

25.    Amendment. This Agreement may be modified, amended or otherwise changed
only in a writing signed by the Company and Mr. Murphy. Notwithstanding anything
to the contrary set forth herein, no provision of this Agreement that is
intended to confer or that confers a benefit upon a third-party beneficiary
shall be amended, modified, waived or otherwise changed without the prior
written consent of such third-party beneficiary.

26.    Successors and Assigns. The terms and conditions of this Agreement shall
be binding upon and be enforceable by the Parties hereto and the respective
successors, heirs, executors, legal representatives and permitted assigns of the
Parties, and inure to the benefit of any successor, heir, executor, legal
representative or permitted assign of any of the Parties; provided, however,
that no Party may assign this Agreement or any rights or obligations hereunder
without, with respect to Mr. Murphy, the express prior written consent of the
Company (with such consent specifically authorized in a written resolution
adopted by a majority vote of the Board), and with respect to the Company, the
prior written consent of Mr. Murphy.

27.    No Third-Party Beneficiaries. The representations, warranties and
agreements of the Parties contained herein are intended solely for the benefit
of the Party to whom such representations, warranties or agreements are made,
and shall confer no rights, benefits, remedies, obligations, or liabilities
hereunder, whether legal or equitable, in any other person or entity, and no
other person or entity shall be entitled to rely thereon;

 

14



--------------------------------------------------------------------------------

provided that the directors and officers of the Company as of the date hereof
shall be express third-party beneficiaries of Section 8, Section 10, Section 11,
Section 13 and Sections 15 through 28.

28.    Counterparts; Facsimile / PDF Signatures. This Agreement and any
amendments hereto may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement shall become effective when
each Party hereto shall have received a counterpart hereof signed by the other
Parties hereto. In the event that any signature to this Agreement or any
amendment hereto is delivered by facsimile transmission or by e-mail delivery of
a portable document format (.pdf or similar format) data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have duly executed and delivered this Agreement
as of the date first above written.

 

THE COMPANY: ORGANOVO HOLDINGS, INC.

By:

 

/s/ Taylor Crouch

 

Name:

 

Taylor Crouch

 

Title:

 

Chief Executive Officer

KEITH E. MURPHY

By:

 

/s/ Keith E. Murphy                    

 

 

 

 

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

Exhibit A

Director Resignation



--------------------------------------------------------------------------------

Exhibit B

Nominee Side Letter



--------------------------------------------------------------------------------

Exhibit C

Director Confidentiality Agreement



--------------------------------------------------------------------------------

Exhibit D

Indemnification Agreement



--------------------------------------------------------------------------------

Exhibit E

Existing Board Member Irrevocable Resignation Letter



--------------------------------------------------------------------------------

Exhibit F

Murphy and Stern Irrevocable Resignation Letter



--------------------------------------------------------------------------------

Exhibit G



--------------------------------------------------------------------------------

Exhibit H

Director Separation and Release



--------------------------------------------------------------------------------

Exhibit I-1

Murphy Director Release



--------------------------------------------------------------------------------

Exhibit I-2

Murphy Officer Release



--------------------------------------------------------------------------------

Exhibit J

Officer Separation and Release



--------------------------------------------------------------------------------

Exhibit K

Binding Board Resolution